Exhibit News Release BROOKFIELD ASSET MANAGEMENT ANNOUNCES AGREEMENT TO REFINANCE US$800 MILLION FINANCING OF AUSTRALIAN OPERATIONS AND THE REORGANIZATION OF ITS EUROPEAN OPERATIONS TORONTO, November 27, 2008 –Brookfield Asset Management Inc. (TSX/NYSE: BAM; EURONEXT: BAMA) today finalized an agreement to extend by one year the final maturity of a debt financing of its Australian operations. Under the terms of the agreement, the loan, which was initially scheduled to mature in April 2009, will be reduced shortly from US$1.6 billion at inception to
